Citation Nr: 1809548	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to a non-initial rating in excess of 10 percent for left foot status post transverse distal osteotomy of third metatarsal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.

The Veteran was scheduled for a November 2016 Travel Board hearing. However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled. The Board acknowledges that several letters were returned as undeliverable. However, an updated address was obtained and notice of the hearing was sent to the new address. Nonetheless, the Veteran failed to appear for the hearing. Although, a March 2016 report of general information indicates that the Veteran may have been homeless, the Board notes that ultimately it is the responsibility of the Veteran to notify VA of any changes of address or contact information. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts"). VA satisfied the duty to notify the Veteran when it mailed the hearing notification letters to the most current address of record. As such, the Board finds that the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d) (2017). 

The record has raised the issues of entitlement to service connection for a foot disability, to include pes planus, plantar heel spurs, varus deformity, and hammertoes.  As the Veteran has being diagnosed with these conditions at various time over the course of the appeal. Although the issues have been raised by the record, they have not been adjudicated by the agency of original jurisdiction. The Board does not have jurisdiction over such issues. The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran is currently service connected for left foot status post transverse distal osteotomy of third metatarsal. The Veteran's left foot disability has manifest with chronic pain, agitated gait, functional impairment due to pain on weight-bearing, the use of ED foot wear and custom orthotics, and interference with standing for long periods.

The Board notes that he Veteran has received several conflicting feet diagnosis over the years, inclusive of pes planus, plantar spurs, hammertoe, and a varus deformity. Also, a scar has been noted on the Veteran's left foot. As noted in the Introduction the Board does not have jurisdiction over these issues as they have not been adjudicated by the RO.

However, given the nature of the Veteran's numerous feet diagnoses, it cannot be clearly ascertained which symptoms are attributable to the Veteran's service connected left foot status post transverse distal osteotomy of third metatarsal.

Thus, the Board finds that the issue of entitlement to a non-initial rating in excess of 10 percent for left foot status post transverse distal osteotomy of third metatarsal is inextricably intertwined with any other foot diagnoses that they Veteran may have. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veterans claim for the second issue).  As the issues are inextricably intertwined, the non-initial rating in excess of 10 percent issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1. 1. The AOJ must review the record and take any necessary action to ensure compliance with all notice and assistance requirements with respect to the issue on appeal.  
2. The AOJ should request that the Veteran submit formal service connection claims for the additional foot diagnoses.

3. Once the additional service connection claims have been adjudicated, schedule the Veteran for a VA foot examination to assess the nature and etiology of the Veteran's current foot symptoms inclusive of chronic pain, agitated gait, functional impairment due to pain on weight-bearing, the use of ED foot wear and custom orthotics, and interference with standing for long periods. The claims file should be provided to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his foot symptomatology since service.

Upon review of the Veteran's medical history, and after interview and examination of the Veteran, the examiner should respond to the following, if possible:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot symptoms of chronic pain, agitated gait, functional impairment due to pain on weight-bearing, the use of ED foot wear and custom orthotics, and interference with standing for long periods due to his service connected left foot status post transverse distal osteotomy of third metatarsal? 

A medical explanation or rationale should be provided in support of the above opinion.

4. Readjudicate the appeal.  If the benefits sought are denied, send the Veteran and his representative a Supplemental Statement of the Case, and afford them an opportunity to respond.  The case should then be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


